Citation Nr: 9912289	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  97-12 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to a compensable rating for hearing loss of 
the right ear.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1956 to 
August 1960 and from November 1960 to November 1964.

The issues on appeal arise from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, in which service 
connection for hearing loss of the right ear, with a history 
of otitis media and perforated tympanic membrane, was granted 
and assigned a noncompensable rating effective from August 
1996.  By the same rating decision, the RO denied service 
connection for hearing loss of the left ear.  In March 1997, 
the veteran filed a notice of disagreement with both 
determinations and a statement of the case was issued.  The 
veteran perfected his appeal in April 1997.  

On his April 1997 Form 9, the veteran indicated that he 
wanted to testify at the RO before a local hearing officer.  
In a June 1997 letter to his last known address, the veteran 
was advised that this hearing was scheduled to take place on 
July 31, 1997.  The veteran failed to report for this 
hearing.


FINDINGS OF FACT

1. The veteran's allegation that he currently has hearing 
loss of the left ear which is related to service is not 
supported by any medical evidence that would render the claim 
plausible.

2.  Hearing loss of the right ear is most recently manifested 
by a pure tone threshold average at 1,000, 2,000, 3,000, and 
4,000 HZ of 61 decibels in the right ear with speech 
discrimination ability of 94 percent.

3.  The veteran does not have total deafness in his left ear.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for hearing loss of the 
left ear.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a compensable evaluation for hearing 
loss of the right ear have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that prior to an enlistment 
examination in December 1956, the veteran denied any history 
of ear trouble, including running ears or use of hearing 
aids.  Upon examination, the veteran's ears and ear drums 
were normal.  Whispered voice was 15/15 in both ears.  

The veteran was treated for acute otitis media of the right 
ear in 1960.  During an examination in June 1960, conducted 
in relation to the veteran's chronic suppurative otitis media 
of the right ear, it was noted that the veteran's left ear 
appeared normal.  During his separation examination in August 
1960, a large perforation of the right ear drum was noted.  
No abnormalities of the left ear were noted.  Whispered voice 
was 15/15 bilaterally.  

Prior to an examination for reenlistment purposes in November 
1960, the veteran reported his history of otitis media of the 
right ear.  No history concerning his left ear was indicated.  
Upon examination, the veteran's ears and ear drums were 
normal and whispered voice was 15/15 bilaterally.  The 
veteran was seen at sick call several times between April 
1961 and December 1961 for his ears.  During one visit in 
November 1961, the veteran's left ear was checked and he was 
given Glycerin ear solution and irrigation.  The left ear was 
again checked in early December 1961.  In early May 1962, an 
audiogram was accomplished.  Findings pertaining to the left 
ear were as follows:  (Note, as ASA units were used at this 
time, the findings have been converted to ISO units which is 
the current standard.)




HERTZ


500
1000
2000
4000
Air 
Conductio
n
15
15
25
5
Bone 
Conductio
n
15
20
20
5

Later in May 1962, the veteran underwent a right 
mastoidectomy.  He was again hospitalized for right chronic 
otitis media in July 1963.  Upon his discharge examination in 
November 1964, the perforations of the veteran's right 
tympanic membrane, caused by otitis media, were noted.  No 
abnormalities of the left ear were noted.  Whispered hearing 
was 15/15 bilaterally. 

In August 1996, the veteran filed a claim concerning service 
connection for hearing loss in the right and left ears.  On 
the claims form, the veteran indicated, in part, that he had 
been seeking treatment for his bilateral hearing loss at the 
VA facility in Newington, Connecticut, since April 1996.

In September 1996, the veteran underwent an audiology-ear 
disease examination for VA purposes.  He reported a history 
of noise exposure working in factories (apparently post-
service), and also reported that he was currently unemployed.  
The veteran noted that he had undergone a mastoidectomy in 
the right ear.  He denied any dizziness, vertigo, or otalgia, 
and also denied any drainage from the right ear.  The VA 
examiner noted in his report that test results yielded a mild 
to moderate sensorineural hearing loss in the left ear and a 
moderate to profound mixed loss in the right ear.  Speech 
discrimination was excellent bilaterally.  

The veteran underwent an audiology examination for VA 
purposes in February 1997.  The veteran again reported his 
history of mastoidectomy of the right ear, as well as a 
history of noise exposure doing factory type work.  He denied 
any tinnitus.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
55
60
70
LEFT
40
40
45
50
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The VA examiner concluded that the veteran had sensorineural 
hearing loss of the left ear and mixed hearing loss of the 
right ear.  

By a February 1997 rating decision the RO granted service 
connection for hearing loss of the right ear, with a history 
of otitis media and perforated tympanic membrane, and 
assigned a noncompensable rating effective from August 1996.  
By the same rating decision, the RO also denied service 
connection for hearing loss of the left ear. 

On a Form 9 filed in April 1997, the veteran, through his 
representative, contended the February 1997 hearing 
examination was inaccurate or incomplete.  It was asserted 
that the veteran had great difficulty hearing normal 
conversation, and the 94 percent discrimination in the right 
ear was also questioned.  Specifically, it was asserted that 
the veteran's hearing was tested "mainly in the left ear- 
not the right."  

II.  Analysis

1.  Claim concerning service connection for hearing loss of 
the left ear

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  In addition, certain 
chronic diseases, including high frequency hearing loss, when 
manifest to a degree of 10 percent or more within one year 
after the veteran's military service ended, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The applicable criteria additionally provide as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 
percent.  

38 C.F.R. § 3.385 (1998).

The threshold question, however, is whether the veteran has 
met his initial burden of presenting a well grounded claim.  
If he has not, then the claim must fail and there is no 
further duty to assist in the development of the claim.  38 
U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For a well grounded claim 
of service connection, there must be competent evidence of a 
current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The veteran's claim concerning service connection for hearing 
loss of the left ear is not well grounded within the meaning 
of 38 U.S.C.A. § 5107 (West 1991).  The claims file lacks a 
specific medical conclusion that the veteran's hearing loss 
of the left ear had its onset in service.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a). Lathan v. Brown, 7 Vet. App. 359 (1995).

The veteran has asserted that his hearing loss of the left 
ear, arising many years post-service, was actually manifested 
in service.  In this regard, the Board notes that evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  There is no indication that the veteran in this case 
has a medical background or otherwise has the sufficient 
expertise to offer a competent medical opinion as to the 
causation or aggravation of his hearing loss of the left ear.  

There is also no indication that the veteran had high 
frequency hearing loss manifested to a degree of 10 percent 
or more within one year after his military service ended.  In 
fact, the first medical evidence postservice of a problem 
with his hearing was in the 1990's.

Although the claims file does not contain any VA treatment 
records, the Board finds that a determination may still be 
made concerning the veteran's claim for service connection.  
In the absence of medical evidence of a relationship between 
the current left ear hearing loss and military service, 
service connection may not be granted.  Moreover, the veteran 
has never suggested that any such VA treatment records 
include any medical opinion relating his current hearing loss 
of the left ear to service.  Therefore, the Board finds it 
unnecessary and unwarranted to remand the veteran's claim to 
the RO so that these records be obtained. 

In summary, the Board finds that the veteran's claim 
concerning service connection for hearing loss of the left 
ear is not well grounded.  If a claim is not well grounded, 
the Board does not have jurisdiction to adjudicate it.  Boeck 
v. Brown, 6 Vet. App. 14 (1993).  As a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the appeal regarding the 
claim for service connection for hearing loss of the left ear 
is denied.  

2.  Claim concerning a compensable rating for hearing loss of 
the right ear

As noted above, the first responsibility of a claimant is to 
present a well grounded claim.  38 U.S.C.A. § 5107(a).  A 
claim for an increased evaluation is well grounded if the 
claimant asserts that a disorder for which service connection 
has been granted has worsened.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  In this case, the veteran asserted 
that his hearing loss of the right ear is worse than 
currently evaluated, and he has thus stated a well grounded 
claim. 

The appellant having satisfied his initial burden, the 
Department has a duty to assist him in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Department has 
accorded the veteran two VA examinations, including an 
audiometry test.  The RO has satisfied its duty to assist. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

The veteran's hearing loss of the right ear is currently 
evaluated as noncompensably disabling under Diagnostic Code 
6100.  The evaluation of hearing impairment is based on 
examinations using controlled speech discrimination tests 
together with results of a puretone audiometry test.  38 
C.F.R. § 4.85 (1998).  The results are charted on Table VI 
and Table VII.  The assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992). 
 
At the veteran's February 1997 VA examination, the average 
puretone decibel loss for his right ear, achieved by adding 
hearing loss at 1000, 2000, 3000, and 4000 HZ and dividing by 
four, was 61.  The percent of discrimination was 94.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear is II.  For purposes of 
evaluation, a nonservice connected ear will be treated as 
service-connected only when there is total deafness in that 
nonservice-connected ear.  Otherwise, the nonservice-
connected ear shall be considered normal (Level I) for 
purposes of computing the service-connected disability 
rating.  See VAOPGCPREC 32-97 (September 3, 1997). 

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of II for the right ear and I for 
the left ear, the point of intersection on Table VII requires 
assignment of a noncompensable rating under diagnostic code 
6100. 
 
The Board notes in passing that the RO has not requested 
records from the Newington VA medical facility, although the 
veteran has indicated that he has been seeking treatment from 
this facility since April 1996.  However, the Board notes 
that in order to properly evaluate hearing loss under the 
rating criteria, examinations are to be "conducted using the 
controlled speech discrimination tests together with the 
results of the puretone audiometry test."  38 C.F.R. § 
4.85(a) (1998).  Such a test has been conducted in this case, 
and therefore the Board finds it unnecessary and warranted to 
remand for the VA treatment records.  

While the veteran, through his representative, has suggested 
that the February 1997 examination was "inaccurate or 
incomplete," the Board has reviewed the examination report 
and finds it thorough, complete, and accurate.  There is 
certainly no indication that the veteran's hearing was tested 
"mainly" in the left ear at the expense of the right ear.  

The RO has applied the rating schedule accurately, and there 
is no basis for assignment of a higher evaluation.  Based on 
the evidence available, the evaluation to be applied under 
the rating schedule is clear, and entitlement to a 
compensable evaluation for hearing loss of the right ear is 
not shown.  The evaluations derived from the rating schedule 
are intended to make proper allowance for improvement by 
hearing aids.  An examination to determine this improvement 
is therefore unnecessary.  38 C.F.R. § 4.86 (1998).

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for the veteran's hearing loss of the right ear.  In 
so deciding, consideration has been given to assigning staged 
ratings; however, at no time during the period in question 
has the veteran shown disablement equivalent to that greater 
than the assigned rating.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  Therein, the Court held 
that, with regard to initial ratings following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.


ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.  

Entitlement to a compensable rating for hearing loss of the 
right ear is denied.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 

